DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments have been considered in view of the amendments to the claims are are deemed persuasive. However, new grounds of rejection in view of the amendments to the claims follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (USP 9837860) in view of Zepke et al (USPGP 2006/0207837 A1).
Regarding Claims 1,10 McCarthy discloses a wireless power transfer arrangement for an elevator car 104 of an elevator, the wireless power transfer arrangement comprising:
primary resonators 106 distantly arranged with respect to each other at first positions of an elevator shaft 102 along which the elevator car 104 is configured to be moved.
at least one secondary resonator 108 mounted to the elevator car 104, the at least one secondary resonator 108 for establishing an inductive coupling with a respective one of the primary resonators 106 when one of the at least one secondary resonators 108 faces one of the primary 
a first energy storage 406 mounted to the elevator car 104 and electrically coupled to the at least one secondary resonator to store power for the elevator car wirelessly received through the inductive coupling (Col. 3 lines 35-49).
McCarthy does not explicitly teach that the resonators are winding units or include windings. 
Zepke discloses a wireless power transfer arrangement (Fig. 3) for an elevator car (not numbered) of an elevator 14, wherein the wireless power transfer arrangement comprises primary winding units 70 which read on resonators, the winding units including primary windings 71. Zepke further discloses secondary winding units 75 including secondary windings 86. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of McCarthy with those of Zepke, as it is well-known in the art to use coils like Zepke to inductively charge devices. 



Allowable Subject Matter
Claims 3-7, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the phrase “configured to reduce instant power and current peaks” does not clearly set forth the structure to perform this functional language. Correction is required.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837